 

Exhibit 10.5

 

FIRST AMENDMENT TO THE

Amended and restated SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Agreement

 

THIS FIRST AMENDMENT (the “Amendment”) is adopted February 8, 2019, by and
between The Farmers National Bank of Emlenton (the “Employer”), and Jennifer A.
Roxbury (the “Executive”).

 

The Employer and the Executive are parties to an Amended and Restated
Supplemental Executive Retirement Plan Agreement dated November 18, 2015 (the
“Agreement”). The parties now wish to amend the Agreement to increase the
Executive’s benefits.

 

NOW, THEREFORE, the Employer and the Executive adopt the following amendment to
the Agreement:

 

Section 2.1 of the Agreement shall be deleted and replaced with the following:

 

2.1       Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Fifty-Six Thousand Five Hundred Dollars ($56,500) in lieu of any other
benefit hereunder. The annual benefit will be paid in equal monthly installments
commencing the first day of the month following Separation from Service and
continuing for twenty (20) years, subject to the conditions and limitations
hereinafter set forth.

 

The Schedule A originally attached to the Agreement shall be deleted in its
entirety and replaced by the Schedule A attached hereto.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have executed this Amendment as indicated below:

 

Executive   Employer         /s/Jennifer A. Roxbury   By: /s/Amanda Engles    
Its: SVP/CFO

 

 

 

 

Supplemental Executive Retirement Plan

Schedule A

 

Jenn Roxbury

 

Birth Date: XX/XX/1969

 

Plan Anniversary Date: 09/30/2019

 

Normal Retirement: XX/XX/2034, Age 65

 

Normal Retirement Payment: Monthly for 20 Years

 

Early Termination

 

Amount Payable Monthly
for 5 Years at Separation
from Service

  

Disability

 

Amount Payable Monthly
for 20 Years at Normal
Retirement Age

  

Change In Control

 

Amount Payable Lump
Sum Upon Change in
Control

  

Death

 

Amount Payable Monthly
for 20 Years Upon Death

  Values As
Of  Age  Annual
Benefit 1   Annual
Benefit 2   Lump Sum
Benefit 3   Annual
Benefit 2  Feb-19  49   25,276    14,674    380,259    8,187  Sep-19  50 
 30,035    17,006    392,481    9,729  Sep-20  51   37,399    20,398  
 411,556    12,114  Sep-21  52   45,044    23,665    431,558    14,590  Sep-22 
53   52,981    26,812    452,531    17,161  Sep-23  54   61,221    29,843  
 474,524    19,830  Sep-24  55   69,775    32,763    497,586    22,601  Sep-25 
56   78,655    35,575    521,769    25,477  Sep-26  57   87,874    38,284  
 547,127    28,464  Sep-27  58   97,445    40,894    573,717    31,564  Sep-28 
59   107,381    43,408    601,600    34,782  Sep-29  60   117,696    45,829  
 630,838    38,123  Sep-30  61   128,405    48,161    661,496    41,592  Sep-31 
62   139,522    50,408    693,645    45,193  Sep-32  63   151,063    52,572  
 727,356    48,931  Sep-33  64   163,045    54,657    762,706    52,812  Aug-34 
65   174,429    56,500    796,617    56,500 

 

The first line represents the initial plan values as of the plan implementation
date of February 01, 2019.

 

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 60 monthly payments. 

2 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 240 monthly payments. 

3 Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

Jenn Roxbury  /s/ Jenn Roxbury   By  /s/ Amanda L. Engles

 

Date 2/8/19   Title SVP/ CFO

 

      Date 2/8/19

 

 

 